PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/137,338
Filing Date: 20 Sep 2018
Appellant(s): Carver et al.



__________________
Robert F. Scotti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 16, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15-16, 18, and 21 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
The title of the application is “Oscillation-Driven Thermoelectric Power Generation”, and the abstract of the specification states “The electrical element can be configured to receive heat that is converted into electrical energy by the circuit to apply a second power, greater than the first power, to the load.”  The manner in which heat is converted to electricity in the specification is not operative and therefore the invention lacks utility.  There is no evidence provided showing the conversion of heat to electricity (thermoelectric effect), and the law of conservation of energy is not satisfied by the description or claims of the specification.  The question: “where is the power coming from?” is not answered in the specification.  Evidence of an energy balance around the 
Paragraph [0007] of the specification states the electrical element can comprise a wire having a heavier gauge than conductors within the circuit.  Paragraph [0032] of the specification states “When the pulse generator 102 outputs an electrical pulse having a high dV/dt, the electrical element 104 converts thermal energy to electrical energy, as described herein.  The electrical element 104 should have a conductive path with sufficient surface area to absorb heat, thereby allowing the electrical element to act as a heat sink.  This can be achieved by the electrical element 104 having a heavier gauge, a greater length, or a non-cylindrical shape with greater surface area.  In some examples, the electrical element 104 can be a copper wire having a gauge (e.g., 10 AWG) that is heavier than the wires or electrical conductor connecting the electrical element to the pulse generator 102 and the load 106.  In other examples, the electrical element can comprise any other conductive material.  In one example, the electrical element 104 is a heavier gauge wire with respect to other signal conductors in the circuit and has a length of at least three feet. The electrical element 104 can be a simple wire, a coil, or any conductive element that can absorb heat. When the electrical pulse output by the pulse generator 102 with a high dV/dt ratio is applied to one side of the electrical element 104, the electrical element gets colder and a voltage appears on the other side the electrical element with a higher power level than what was produced by the pulse generator 102. As such, the sharp pulse output by the pulse generator 102 causes the electrical element 104 to convert thermal energy into electrical energy. The higher the dV/dt ratio of the pulse output by the pulse generator 102, the greater the 
Copper wires are not known to convert ambient heat to electricity, and applicant provides no evidence showing the conversion of thermal energy from ambient heat to electrical energy with an electrical element such as a copper wire.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-16, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, applicant has not enabled one of ordinary skill in the art to absorb heat within the electrical element, and to convert the absorbed heat into electrical energy to increase a power of the continuous stream of electric pulses.  There are power losses associated with electrical .  
Wands Analysis:  [Note MPEP 2164.01(a)]
(A)  Breadth of claims:
The claims are broad in that they require a wide range with respect to changes in voltage with respect to time, the size of the heat sink, and the frequencies generated.  The specification does not enable one of ordinary skill in the art to absorb heat within the electrical element, and to convert the absorbed heat into electrical energy to increase a power of the continuous stream of electric pulses, as claimed, using any change in voltage with respect to time of 100 volts per second or above; using any material which has the capability to absorb heat that has a surface area that is greater than the wires of the circuit, as claimed.  The ranges in the claims are broad and are not commensurate in scope with an enabled method for achieving an increase in power as claimed.   
(B) The nature of the invention:
The invention is a method of forming a thermoelectric device.  Thermoelectric devices or thermoelectric elements made of a single material, such as a copper wire, are not known in the art.  Circuits which increase power, rather than suffering inherent losses of power due to resistance, are not known in the art.  A phenomena that explains the exposure of a copper wire, of any length or gauge, to ambient heat from the surrounding air, and the conversion of the ambient heat to electricity with the copper wire is not known in the art.   

Given the state of the prior art, the claimed process of converting ambient heat to electricity with a copper wire requires a more detailed disclosure by the applicant in order to enable one skilled in the art to increase the power as claimed.
(D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or engineer, skilled in the methods of thermoelectric design and processes, with knowledge of standard thermoelectric devices, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect thermoelectric device manufacturing and performance.  
(F)  The amount of direction provided by the inventor:
The inventor does not provide adequate direction as to how to increase the power as claimed.  The amount of energy input into the system is not detailed, the manner in which the output power, or the increased power, is calculated is not detailed.  The process parameters and materials described are not specific, and do not enable one of ordinary skill to increase power with the absorption of heat from ambient air with the use of a wire made of any conductive material.  There is not adequate guidance as to the specific process parameters and the specific materials required to achieve an increase in power as claimed.
(G) The existence of working examples:

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The applicant has not enabled one of ordinary skill in the art at the time of the invention to produce the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to implement a method which requires absorbing heat within the electrical element, and convert the absorbed heat into electrical energy to increase power as claimed.  
In light of the above considerations, the applicant has not enabled one of ordinary skill in the art to make and/or use the claimed invention.
Claims 13, 15-16, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not sufficiently describe the manner in which the invention produces an increase in power.  



(2) Response to Argument
Note: Section V. Summary of Claimed Subject Matter on page 6 of the Appeal 			Brief states in the last sentence: "The electric pulses have a change in 			voltage with respect to time of at least 100 volts per microsecond", 				however, it is noted 	that the claims do not recite this limitation.

Response to Arguments pertaining to the 35 U.S.C. § 112 Rejections
	Appellant argues with regard to the issues under 35 U.S.C. § 112, that claims 13, 15-16, 18, and 21 stand or fall together. The Examiner's position is that the claims are rejected as set forth in the Final Office action.
	Appellant argues that the Examiner has provided no evidence that the circuit does not work and he places impossible hurdles upon the Inventor to prove that it works. In response to Appellant's argument, the Examiner's position is that the circuit claimed and described in the specification does not convert the absorbed heat to electricity, and the Examiner's position is based on the lack of a scientific principle which supports such a conversion of energy in the manner and with the materials described by Appellant.  It is noted that for the purposes of this Examiner's Answer, Appellant's use of the terms "works" or "does not work" with regard to the circuit will be treated to mean that the circuit works if the wire in the circuit converts absorbed heat to electricity. With regard to the assertion that the Examiner has no evidence that the circuit does not convert the absorbed heat to electricity, the Examiner has raised what the Examiner believes to be reasonable doubts as to the operability of Appellant's invention based on the lack of a scientific principle which supports Appellant's claim that the absorbed heat 
Appellant argues in the Background section of Appellant's Remarks that if a circuit generates pulses with a high change in voltage in a short period of time (dv/dt) that a wire in the circuit cools. In response to Appellant's argument, the wire in the circuit does cool, as described by Appellant and as supported in item 12 of the 03/19/2020 Declaration. The fact that the wire in the circuit cools is not evidence of heat from the ambient air being converted to electricity. The fact that the wire in the circuit cools simply indicates heat is being absorbed from the ambient air. The conclusion made by Appellant that the absorbed heat is being converted to electricity is absent of any known scientific principles explaining how Appellant’s invention could possibly 
[032] When the pulse generator 102 outputs an electrical pulse having a high 	dV/dt, the electrical element 104 converts thermal energy to electrical energy, as 	described herein. The electrical element 104 should have a conductive path with 	sufficient surface area to absorb heat, thereby allowing the electrical element to 		act as a heat sink. This can be achieved by the electrical element 104 having a 	heavier gauge, a greater length, or a non-cylindrical shape with greater surface 	area. In some examples, the electrical element 104 can be a copper wire having 	a gauge (e.g., 10 AWG) that is heavier than the wires or electrical conductor 	connecting the electrical element to the pulse generator 102 and the load 106. In 	other examples, the electrical element 104 can comprise any other conductive 	material. In one example, the electrical element 104 is a heavier gauge wire with 	respect to other signal conductors in the circuit and has a length of at least three 	feet. The electrical element 104 can be a simple wire, a coil, or any 	conductive element that can absorb heat. When the electrical pulse output by the 	pulse generator 102 with a high dV/dt ratio is applied to one side of the electrical 	element 104, the electrical element gets colder and a voltage appears on the 	other side the electrical element with a higher power level than what was 	produced by the pulse generator 102. As such, the sharp pulse output by the 	pulse generator 102 causes the electrical element 104 to convert thermal energy 	into electrical energy. The higher the dV/dt ratio of the pulse output by the pulse 	generator 102, the greater the amount of thermal energy that is converted to 	electrical energy. This phenomena can be referred to as Kinetic Power Transient 	(KPT).

This paragraph of Appellant's specification describes a Kinetic Power Transient (KPT) phenomena which appears to be the basis for Appellant arriving at the conclusion that the heat absorbed by the wire in the circuit is being converted to electricity.  The Examiner's position is one of skepticism as to the scientific premise of a Kinetic Power Transient (KPT) phenomena described by the Appellant because the Examiner has not found what the Appellant refers to as the Kinetic Power Transient (KPT) phenomena described in the scientific literature. Outside of Appellant's specification, reference to a Kinetic Power Transient (KPT) phenomena does not exist in scientific literature, nor is it 
	Appellant is making a monumental claim that could potentially address and solve the energy needs of the globe by converting heat that exists in ambient air to electricity by pulsing electricity in a metal wire in the manner described in the specification.  Appellant is basing this claim on a phenomena which does not exist in scientific literature (Kinetic Power Transient - paragraph [032] of Appellant's specification) and is 
	Appellant argues that there are no issues regarding undue experimentation in this case.  In response to Appellant's argument, one of ordinary skill would be unable to create a circuit which converts the absorbed heat to electricity based on the description provided by Appellant for the reasons set forth above. Additionally, and as a preliminary matter with regard to the 09/04/2019 Declaration, the Declaration describes a circuit with materials, dimensions, and specifications which are not commensurate in scope with the breadth of the limitations claimed.  There is nothing in the Declaration that supports a conclusion that the absorbed heat is converted to electricity.  Specifically, Item 4 of the Declaration states that the circuit constructed is in accordance with Figure 5 of the application, and Item 5 of the Declaration describes the use of a capacitor in the circuit.  It is noted that a capacitor is a known to store energy, and this storage of energy by the capacitor is not accounted for in an instantaneous snapshot of the electricity provided to a system and the electricity leaving a system (without taking into account energy storage within a system, known energy losses through heat which all electrical 
	With regard to the 03/19/2020 Declaration, Appellant argues that the Declaration confirmed that the circuit of Figure 5 worked. In response to Appellant's argument, there is nothing in the 03/19/2020 Declaration to support the conclusion the absorbed heat is being converted to electricity.  The Examiner contends that the circuit of Figure 5 will necessarily generate heat, as all electrical circuits do through the inherent resistance of the component parts, and will necessarily store energy as all circuits which contain capacitors store energy and subsequently release energy, but there is nothing in the Declaration to support a conclusion, which departs from ordinary experience as well as with established scientific principles, that the absorbed heat (physically observed by the cooling effect) is being converted to electricity. A circuit constructed with the components of Figure 5 would be expected to work to store energy in the electrical storage components of the circuit, convert electrical energy to different forms by the electrical energy conversion components in the circuit, generate a loss of heat to the environment due to inherent energy losses which all electrical circuits experience due to the resistance of the various components; however, there is nothing to indicate in the Declaration that the observed cooling of the wire is evidence of heat being converted to 
	Item 11 of the 3/19/2020 Declaration is considered evidence that the measured electrical energy output of the circuit was greater than the measured electrical energy input into the circuit.  This fact, however, is not evidence that heat is being converted to electricity by the copper wire in the circuit.  The fact that the measured electrical energy output of the circuit is greater than the measured electrical energy input into the circuit is consistent with many transient circuits in which voltage and current vary with time, and in which power is being measured at two points at a snapshot in time.  These measurements are not evidence of additional electricity entering the system as a result of absorbed heat being converted to electricity.  
Item 12 of the 3/19/2020 Declaration is considered evidence of a copper conductor in the circuit cooling.  The fact that a copper conductor cooled is not evidence of heat being converted to electricity.  The cooling observed simply reflects the copper conductor absorbing heat, the cooling does not reflect that the absorbed heat is converted to electricity. Based on the known workings of an electrical circuit, heat energy is lost through resistance of electrical components and is part of the energy balance of an electrical circuit. The conclusion arrived by Appellant that the absorbed heat energy evidenced in the declaration must be leaving the system as electrical 
Item 13 of the 3/19/2020 Declaration states "I believe that the thermal energy input into the circuit, through the cooling effect, can explain a balance of the total energy input with the total energy output."  This statement is consistent with the law of conservation of energy which necessitates that energy in must equal energy out.  The statement of Item 13 of the 3/19/2020 Declaration is not evidence of the absorbed heat being converted to electrical energy.  Instead, it simply states that the thermal energy input to the circuit, through the cooling effect, can explain a balance of total energy input with the total energy output.  The total energy output by the system includes resistance losses that all circuits experience in the form of heat being released to the surroundings.  The statement of Item 13 of the 3/19/2020 Declaration is consistent with the absorbed heat or thermal energy input into the system, exiting the system as heat due to circuit resistance.  Thus, the statement of Item 13 of the 3/19/2020 Declaration is not evidence of heat being converted to electricity, nor does the statement indicate that the way the absorbed heat energy exits the system is in the form of electrical energy. 
Items 11 through 13 of the 3/19/2020 Declaration are addressed above in detail. The Examiner has treated each item number in the 3/19/2020 Declaration as fact, and none of the item numbers in the 3/19/2020 Declaration state or require that absorbed heat is being converted to electricity.
Appellant has not enabled one of ordinary skill in the art to convert the absorbed heat into electricity as described.  Appellant asserts "the circuit works", however, for the circuit to "work" it must convert the absorbed heat to electricity, and no evidence to that 
	Appellant argues the two declarations indicate that the circuit works. In response to Appellant's argument, for the circuit to "work" it must convert the absorbed heat to electricity.  Neither declaration indicates or provides evidence that the absorbed heat is converted to electricity, for the reasons set forth and detailed above.
	Appellant argues that a specific dv/dt value is required in the claim and the claim further requires multiple oscillators operating at different frequencies, and that the claim is reasonably narrow and targeted to Figure 4.  In response to Appellant's argument, one of ordinary skill in the art would not be able to manufacture a circuit that converts absorbed heat to electricity in the manner and with the materials described in the  specification for the reasons set forth and detailed above.  Additionally, while the 09/04/2019 does not provide evidence that the absorbed heat is converted to electricity, it is also noted that the dv/dt value claimed is not commensurate in scope with the dv/dt value of the 09/04/2019 declaration. Additionally, the claimed limitations are broad and not commensurate in scope with several values or parameters described in the 09/04/2019 declaration. 

	Appellant argues Figures 4 and 5 are working examples as confirmed by the declarations. In response to Appellant's argument, no working examples have been provided that show the absorbed heat being converted to electricity, for the reasons set forth and detailed above.
	Appellant again argues there is no undue experimentation needed. The response to this argument is made above.  A circuit that "works", based on Appellant's claims and the specification, is one that converts the absorbed heat to electricity.  The 3/19/2020 Declaration does not provide evidence that the absorbed heat is converted to electricity for the reasons set forth and detailed above.
	Appellant argues that there is evidence in the record, including multiple declarations, that the patent application provides a working circuit that one skilled in the art can build and that will work for its intended purpose, and that there is no evidence to the contrary. In response to Appellant's argument, for the reasons set forth and detailed above, there is no evidence that the absorbed heat is being converted to electricity.  Appellant has failed to provide evidence that the total amount of electrical energy input to the circuit is less than the total electrical energy output by the circuit.  The 09/04/2019 declaration is a snapshot measurement at a given point in time, and does not account 
	Appellant argues that MPEP 2164.04 states the Examiner has the burden to show lack of enablement, and that the Examiner failed to achieve this burden. In response to Appellant's argument, as set forth in the reasons detailed above, the Examiner has raised what the Examiner believes to be reasonable doubts as to the operability of Appellant's invention based on the lack of a scientific principle which supports Appellant's claim that the absorbed heat from ambient air is being converted to electricity in the manner and with the materials described by Appellant. Based on the conflict presented by the application with ordinary experience as well as with established scientific principles, the Examiner has looked to the specification and declarations presented by Appellant for credible data supporting Appellant's claim that the absorbed heat in the wire of the circuit is being converted to electricity. Appellant's claim that the absorbed heat is converted to electricity in the manner and with the materials described, strains scientific principles and departs from conventional scientific understanding, therefore, the Examiner has looked to experimental verification for evidence of the claim made by Appellant that the absorbed heat is being converted to electricity in the manner described in the specification. The Examiner has found no credible data in the specification or in the declarations provided by Appellant which 
	Appellant argues that even if the Examiner sustained his burden, the Applicant's representative rebutted the Examiner's assertion with the submission of the 3/19/2020 Declaration which provides evidence that the circuit and that it works. 
	In response to Appellant's argument, the 3/19/2020 Declaration does not provide evidence that the absorbed heat is converted to electricity for the reasons set forth and detailed above. Stating a circuit "works" is not synonymous with stating that the absorbed heat is being converted to electricity. A statement to this effect does not exist in the 3/19/2020 Declaration.
	Appellant argues that the 3/19/2020 Declaration provides evidence that a circuit element cooled and that there was an increase in power at the output, and that the 3/19/2020 Declaration provides evidence that the thermal energy input into the circuit explains the increased output energy.  In response to Appellant's argument, as individually addressed above, none of the points 11 through 13 of the 3/19/2020 Declaration provide evidence of the absorbed heat being converted to electricity. Instead, point 11 states "I observed that the measured electrical energy output of the circuit was greater than the measured electrical energy input into the circuit. Thus, the circuit worked as described in the above-referenced patent applications." The statement of point 11 is a fact. However, this fact does not provide evidence of the absorbed heat being converted to electricity. Instead, the statement is simply evidence of the electrical energy output of the circuit, measured as described in point 10, was greater than the electrical energy input into the circuit, measured as described in point 9.  This is not 
	With regard to Appellant's statements about the first solar cell, the response to these statements are set forth and detailed above.
	Appellant argues that the reason a continuous wave of electrical pulses with sufficient dv/dt makes a wire cool and absorb heat can't be determined with virtual certainty, just the same as why sunlight creates electrical energy. In response to Appellant's argument, the Examiner has not contested the fact the wire cools and absorbs heat, instead the Examiner has detailed the reasons set forth above for the skepticism with regard to the claim that the absorbed heat is converted to electricity in the manner the Appellant describes. The analogy presented by Appellant to the conversion of solar energy to electricity is not applicable to Appellant's application because, as set forth and detailed above, the conversion of sunlight to electrical energy is based on an established scientific principle known in the art as the photoelectric effect, established in scientific journals decades before the first solar cell patent application was filed.  The conversion of ambient heat to electricity claimed in this application is not based on a scientific principle that has been established previously and published in scientific journals. Instead, the conversion of ambient heat to electricity claimed in this application is based on a phenomena that is only described in Appellant's specification.  Therefore, a comparison of this application to a solar cell or a 
	Appellant argues that all that is required is a circuit that "works". In response to Appellant's argument, Appellant has not provided factual evidence that the absorbed heat is converted to electricity as set forth and detailed above.
	
Response to Arguments pertaining to the 35 U.S.C. § 101 Rejection
	Appellant argues with regard to the issues under 35 U.S.C. § 101, that claims 13, 15-16, 18, and 21 stand or fall together. The Examiner's position is that the claims are rejected as set forth in the Final Office action.
	Appellant argues with regard to the 35 USC 101 rejection that the specification never mentions the law of conservation of energy but teaches that thermal energy is converted to electrical energy to provide increased power to the load, and thus the conservation of energy is satisfied.  Appellant further asserts that the question "where is the power coming from?" is answered in the specification and stated multiple times that the high dv/dt pulses create the effect where heat can be absorbed by the electrical element, and cites paragraph [032] of the instant specification, and further asserts that Examiner's opinion that the circuit does not work is unsupported by the record.
	In response to Appellant's argument, the high dv/dt pulses creating the effect where heat can be absorbed by the electrical element does not answer the question "where is the power coming from?"  Heat being absorbed by the electrical element does not indicate that the absorbed heat is being converted to electricity. It simply means that 
Lastly, paragraph [030] of Appellant's specification lists several applications for thermoelectric power generation, however, as set forth above, Appellant has failed to provide evidence that thermoelectric power generation is achieved by the invention. At best, Appellant has provided a theory based on a phenomena (Kinetic Power Transient) which is not known in the scientific literature, and has not provided factual evidence in the form of credible data which shows that thermoelectric power generation is achieved.  Mere arguments, conclusory statements, theories or beliefs are not factual evidence.  While the evidence provided by Appellant is consistent with electricity supplied to the system being stored (due to the known energy storage elements comprising the system; paragraph [010] of the specification describes an inductive element and/or capacitor tap; paragraph [039] describes a capacitor and inductor; paragraphs [041], [044], [045], [047]; Figures 5 through 9 show capacitors and inductors) and released as power, nothing presented in the Declarations is evidence of a copper wire converting the 

Response to Remarks in Section A. Background
	With regards to Appellant's belief that the absorbed heat is being converted to electricity, mere arguments, conclusory statements, theories or beliefs are not factual evidence.  The inventor describes a theory that heat is being converted to electricity, but provides no scientifically accepted phenomena to support the theory. What Appellant refers to as Kinetic Power Transient (KPT) phenomena is not known in the art or in the scientific community. It is absolutely certain that a photovoltaic cell converts light to electricity, as evidenced by a light bulb attached to a solar panel on a sunny day, and as would be expected by the established scientific principle known as the photoelectric effect  It is absolutely certain that a thermoelectric cell converts heat to electricity, as evidenced by a light bulb attached to a thermoelectric cell on a hot surface, and as would be expected by the established scientific principle known as the Seebeck effect. The fact that Appellant has not provided evidence that absorbed heat is being converted to electricity, and has instead required electricity to be input to the system (which is not existent in other thermoelectric devices), included known energy storage components such as capacitors in the circuit, and based the theory that ambient heat is being converted to electricity by a copper wire on an unknown phenomena that is not described in scientific literature, are reasons, in conjunction with those set forth above, for skepticism that would need to be countered by factual evidence that the absorbed heat is being converted to electricity in the manner, and with the materials, described.

Note: 	Examiner asserts that Appellant mischaracterizes the manner in which the 		Examiner addressed the 3/19/2020 Declaration by stating "The Examiner 			attacked" and stating "the Examiner said that he does not believe Dr. 			Young".  Instead, the Examiner addressed the facts set forth in the 				Declaration in the manner detailed in the Final Office action and in this 			Examiner's Answer.  All of the statements in the 3/19/2020 Declaration are 		facts and do not provide evidence of the absorbed heat in the wire being 			converted to electricity as set forth and detailed above.

Note: 	the third full paragraph of page 9 of the Appeal Brief contains the following 		statement: "The Examiner responded that even with the circuit in front of 			him, he would not believe that it works because it might be using batteries 			or some other hidden reasons how the circuit is operating."  The Examiner 		does not agree with Appellant's characterization of the Examiner's 				response. The Examiner was simply indicating that the cooling of the wire 			is a fact based on the Declarations provided, so there is no need for the 			Examiner to actually touch the wire to see if it cools.  The wire cooling 			provides evidence of heat being absorbed, but does not in any way 				provide evidence that the absorbed heat is being converted to electricity.  			Seeing the circuit would simply show that electricity input to the system is 			output from the system, and upon removal of the input source of 				electricity, the capacitors and other known energy storage components in 	
None of the Declarations provided show an energy balance that would lead to the conclusion that notwithstanding all of the inherent heat energy loss that circuits have, the circuit presented by Appellant would generate electricity from the heat in ambient air. This assertion is contrary to established scientific principles.

	The applicant has made bold assertions without evidence to substantiate the conversion of the absorbed heat to electrical energy in the manner described in the specification.  The generation of electrical energy from the heat energy in air has not been shown.  The measured input and output values do not necessitate the conversion of heat energy into electrical energy, and do not provide evidence that heat energy is being converted to electrical energy.  At best, the energy generation/conversion claimed is based on a theory or belief without facts that categorically substantiate the description.  Mere arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value.  The weight of the evidence points to the complete difference of the theory offered, and the theory offered is contrary to ordinary experience and established scientific principles. No satisfactory explanation has been provided for the manner in which electric pulses through a copper wire convert heat in air to electricity and thereby generate power.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAMIR AYAD/Primary Examiner, Art Unit 1726   

                                                                                                                                                                                                     Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726  

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.